                        Theodore K. Stream, State Bar #138160
                      1 Email: Ted.Stream(c~streamkim.com
                      2 Andrea Rodriguez, State Bar #290169
                        Email: Andrea.Rodri uez ,streamkim.com
                      3 STREAM KIM HICKS RAGE & ALFARO,PC
                        3403 Tenth Street, Suite 700
                      4 Riverside, CA 92501
                        Telephone: (951)783-9470
                      5 Facsimile: (951)783-9475
                      6
                        Attorneys for Plaintiff,
                      7 SAGER   ELECTRICAL SUPPLY COMPANY,INC.
                      8
                                               UNITED STATES DISTRICT COURT
                      9
                                CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVISION
                     10
                     11 SAGER ELECTRICAL SUPPLY                       CASE NO.2:18-cv-08291-R-FFM
                        COMPANY,INC., a Massachusetts
                     12 corporation,                                  STIPULATED PROTECTIVE
                                                                      ORDER
                     13         Plaintiff,
                     14   vs.
                     15   NORIBACHI CORPORATION,a
                          Delaware corporation; LUMINATION
                     16   LIGHTING ~4ND TECHNOLOGY,
                          INC., a California corporation; HCAP
                     17   PARTNERS III L.P., a Delaware
                          limited partners~iip; FRANCISCO
                     18   PALOP,an individual; KURT NOYES,
                          an individual; and DOES 1 to 100,
                     19   inclusive,
                     20         Defendants.
                     21
                     22
                     23   1.    A.    PURPOSES AND LIMITATIONS
                     24         Discovery in this action is likely to involve production of confidential,
                     25   proprietary, or private information for which special protection from public
                     26   disclosure and from use for any purpose other than prosecuting this litigation may
                     27   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                     28   enter the following Stipulated Protective Order. The parties acknowledge that this
STREAM~KIM
ATTORNEYS AT LAW
3403 TENTH STREET,
     STE ~~
a[VERSIDE,CA 92501
                                                Y ilil~1~~~~:Z1~~~~ ~+j~~J:i1]~:
    951-783-9470                                                                                 Firm-Templates -- 29740641
                        1    Order does not confer blanket protections on all disclosures or responses to
                        2    discovery and that the protection it affords from public disclosure and use extends
                        3    only to the limited information or items that are entitled to confidential treatment
                        4    under the applicable legal principles. The parties further acknowledge that this
                        5    Stipulated Protective Order does not entitle them to file confidential information
                        6    under seal; Civil Local Rule 79
                                                           , 5 sets forth the procedures that must be followed
                        7    and the standards that will be applied when a party seeks permission from the court
                        8    to file material under seal.
                        9~         B.     GOOD CAUSE STATEMENT
                       to           This action is likely to involve trade secrets, customer and pricing lists and
                       11    other valuable research, development, commercial, financial, technical and/or
                       12    proprietary information for which special protection from public disclosure and
                       13    from use for any purpose other than prosecution of this action is warranted. Such
                       14    confidential and proprietary materials and information consist of, among other
                       15    things, confidential business or financial information, information regarding
                       16    confidential business practices, and technical documentation, or other confidential ,
                       17    research, development, or commercial information (including information
                       18    implicating privacy rights of third parties), information otherwise generally
                       19    unavailable to the public, or which may be privileged or otherwise protected from
                       20    disclosure under state or federal statutes, court rules, case decisions, or common
                       21    law. Accordingly, to expedite the flow of information, to facilitate the prompt
                       22    resolution of disputes over confidentiality of discovery materials, to adequately
                       23    protect information the parties are entitled to keep confidential, to ensure that the
                       24    parties are permitted reasonable necessary uses of such material in preparation for
                       25    and in the conduct of trial, to address their handling at the end of the litigation, and
                       26    serve the ends ofjustice, a protective order for such information is justified in this
                       27    matter. It is the intent of the parties that information will not be designated as
                       28    confidential for tactical reasons and that nothing be so designated without a good
STREAM~KIM
ATTORNEYS AT LAW
3403 TENTH STREET,
                                                                                       ./
       $Te 700
iuveltS~~e, CA 92501
    951-783-9470                                                                                       Fvm-Templates -- 2974084,I
                          1   faith belief that it has been maintained in a confidential, non-public manner, and
                          2   there is good cause why it should not be part ofthe public record of this case.
                          3   2.     DEFINITIONS
                          4          2.1.   Action:   this pending federal lawsuit, Sager Electrical Supply
                          5   Company v. Noribachi Corporation et al., Case No. 2:18-cv-08291-R-FFM.
                          6         2.2.    Challenging Party:     a Party or Non-Party that challenges the
                          7   designation of information or items under this Order.
                          8         2.3. "CONFIDENTIAL" Information or Items: information (regardless of
                          9   how it is generated, stored or maintained) or tangible things that qualify for
                         10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                         11   the Good Cause Statement.
                         12         2.4.    Counsel: Outside Counsel of Record and House Counsel (as well as
                         13   their support staffl.
                         14         2.5. Designating Party: a Party or Non-Party that designates information
                         15   or items that it produces in disclosures or in responses to discovery requests as
                         16 "CONFIDENTIAL."

                         17         2.6. Disclosure or Discovery Material: all items or information, regardless
                         18   ofthe medium or manner in which it is generated, stored, or maintained (including,
                         19   among other things, testimony, transcripts, and tangible things), that are produced
                         20   or generated in disclosures or responses to discovery in this matter.
                         21         2.7.    Expert: a person with specialized knowledge or experience in a
                         22   matter pertinent to the litigation who has been retained by a Party or its Counsel to
                         23   serve as an expert witness or as a consultant in this Action.
                         24         2.8.    House Counsel: attorneys who are employees of a party to this action.
                         25   House Counsel does not include Outside Counsel of Record or any other outside
                         26   counsel.
                         27

                         28
STREAM~KIM
ATIOIWEYS AT LAW
3403 TeN'r[-t S'rxeEr,
      STE 700
RNEaSIDE,CA 92501
   951-783-9470                                                                                       Firm-Templates -- 2974084,1
                        1          2.9. Non-Party: any natural person, partnership, corporation, association,
                        2   or other legal entity not named as a Party to this action.
                        3         2.10. Outside Counsel of Record: attorneys (and support staff who are not
                        4   employees of a party to this action but are retained to represent or advise a party to
                        5   this action and have appeared in this action on behalf of that party or are employed
                        6   by a law firm which has appeared on behalf ofthat party.
                        7         2.11. etP   : any party to this Action, including all of its officers, directors,
                        8   employees, consultants, retained experts, and Outside Counsel of Record (and their
                        9   support staff.
                       10         2.12. Producing Party: a Party or Non-Party that produces Disclosure or
                       11   Discovery Material in this action.
                       12         2.13. Professional Vendors:       persons or entities that provide litigation
                       13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                       14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                       15   and their employees and subcontractors.
                       16         2.14. Protected Material: any Disclosure or Discovery Material that is
                       17   designated as "CONFIDENTIAL."
                       18         2.15. Receiving Party:       a Party that receives Disclosure or Discovery
                       19   Material from a Producing Party.
                       20   3.    SCOPE
                       21         3.1.   The protections conferred by this Stipulation and Order cover not only
                       22   Protected Material (as defined above), but also (1) any information copied or
                       23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                       24   compilations of Protected Material; and (3) any testimony, conversations, or
                       25   presentations by Parties or their Counsel that might reveal Protected Material.
                       26   However, the protections conferred by this Stipulation and Order do not cover the
                       27   following information:(a) any information that is in the public domain at the time
                       28   of disclosure to a Receiving Party or becomes part of the public domain after its
STREAM~KIM
ATTORNEYS AT LAW
3403 TENTTt S'raEET,
      STE 700
ANEBSIDE,CA 92501
   951-783-9470                                                                                     Fvm-Templates -- 2974084.I
                          1   disclosure to a Receiving Party as a result of publication not involving a violation
                          2   of this Order, including becoming part of the public record through trial or
                          3   otherwise; and (b) any information known to the Receiving Party prior to the
                          4   disclosure or obtained by the Receiving Party after the disclosure from a source
                          5   who obtained the information lawfully and under no obligation of confidentiality to
                          6   the Designating Party.
                          7         3.2. Nothing in this Protective Order shall prevent or restrict a Producing
                          8 Party's own disclosure or use of its own Protected Material for any purpose, and
                          9   nothing in this Order shall preclude any Producing Party from showing its
                         10   Protected Material to an individual who prepared or was involved in the
                         11   preparation ofthe Protected Material.
                         12         3.3.   Any use of Protected Material at trial shall be governed by the orders
                         13   ofthe trial judge. This Order does not govern the use of Protected Material at trial.
                         14         3.4.   This Order is without prejudice to the right of any Party to seek
                         15   further or additional protection of any Discovery Material or to modify this Order
                         16   in any way, including, without limitation, an order that certain matter not be
                         17   produced at all.
                         18   4.    DURATION
                         19         Once a case proceeds to trial, information that was designated as
                         20 I CONFIDENTIAL or maintained pursuant to this protective order used or
                         21   introduced as an exhibit at trial becomes public and will be presumptively
                         22   available to all members of the public unless compelling reasons supported by
                         23   specific factual findings to proceed otherwise are made to the trial judge in
                         24   advance of trial. See Kamakana,447 F.3d at 1180-81 (distinguishing "good cause"
                         25   showing for sealing documents produced in discovery from "compelling reasons"
                         26   standard when merits-related documents are part of court record). Accordingly,
                         27   the terms of this protective order do not extend beyond the commencement of trial
                         28   as to any material that was used or introduced as an e~ibit at trial.
STREAM~KIM
 A~[70wveY5 Az Law
 3403 TEN'[x S'raEe'r,
        SiE 700
lirvelt5~~e, CA 92501
     951-783-9470                                                                                     Firm-Templates -- 2974084.1
                        1 ~ 5.     DESIGNATING PROTECTED MATERIAL
                        2          5.1. Exercise of Restraint and Care in Desi gnatin~ Material for Protection.
                        3   Each Party or Non-Party that designates information or items for protection under
                        4   this Order must take care to limit any such designation to specific material that
                        5   qualifies under the appropriate standards. The Designating Party must designate
                        6   for protection only those parts of material, documents, items, or oral or written
                        7   communications that qualify so that other portions of the material, documents,
                        8   items, or communications for which protection is not warranted are not swept
                        9   unjustifiably within the ambit of this Order.
                       10         Mass, indiscriminate or routinized designations are prohibited. Designations
                       11   that are shown to be clearly unjustified or that have been made for an improper
                       12   purpose (e.g., to unnecessarily encumber the case development process or to
                       13   impose unnecessary expenses and burdens on other parties) may expose the
                       14   Designating Party to sanctions.
                       15         If it comes to a Designating Party's attention that information or items that it
                       16 ~ designated for protection do not qualify for protection at all or do not qualify for

                       17   the level of protection initially asserted, that Designating Pariy must promptly
                       18   notify all other parties that it is withdrawing the inapplicable designation.
                       19         5.2.   Manner and Timing of Desib.
                                                                  na Except as otherwise provided in
                       20   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                       21   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                       22   under this Order must be clearly so designated before the material is disclosed or
                       23   produced.
                       24         Designation in conformity with this Order requires:
                       25        (a)     for information in documentary form (e.g., paper or electronic
                       26   documents, but excluding transcripts of depositions or other pretrial or trial
                       27   proceedings), that the Producing Party affix the legend "CONFIDENTIAL" to
                       281 each page that contains Protected Material. If only a portion of the material on a
STREAM~KIM
ATTORNEYS Ai Law
3403 TEN'T'H STRHET,
       STE 700
luvEitSIDE, CA 9250]
    951-783-9470                                                                                     Firm-Templates -- 2974084.1
                        1   page qualifies for protection, the Producing Party must clearly identify the
                        2   protected portions)(e.g., by making appropriate markings in the margins).
                        3          A Party or Non-Party that makes original documents available for inspection
                        4   need not designate them for protection until after the inspecting Party has indicated
                        5   which documents it would like copied and produced. During the inspection and
                        6   before the designation, all of the material made available for inspection shall be
                        7   deemed "CONFIDENTIAL."               After the inspecting Party has identified the
                        8   documents it wants copied and produced, the Producing Party must determine
                        9   which documents, or portions thereof, qualify for protection under this Order.
                       10   Then, before producing the specified documents, the Producing Party must affix
                       11   the "CONFIDENTIAL" legend to each page that contains Protected Material. If
                       12   only a portion of the material on a page qualifies for protection, the Producing
                       13   Party also must clearly identify the protected portion(s), (e.g., by making
                       14   appropriate markings in the margins).
                       15        (b)     for testimon~~iven in deposition, that the Designating Party identifies
                       16   the Disclosure or Discovery Material on the record, before the close of the
                       17   deposition, all protected testimony.
                       18         Transcripts containing Protected Material shall have an obvious legend on
                       19   the title page that the transcript contains Protected Material, and the title page shall
                       20   be followed by a list of all pages that have been designated as Protected Material
                       21   and the level of protection being asserted by the Designating Party.                         The
                       22   Designating Party shall inform the court reporter ofthese requirements.
                       23        (c) for information produced in some form other than documentary and for
                       24   anv other tangible items, that the Producing Party affix in a prominent place on the
                       25   exterior of the container or containers in which the information or item is stored
                       26   the legend "CONFIDENTIAL." If only a portion or portions of the information or
                       27   item warrant protection, the Producing Party, to the extent practicable, shall
                       28   identify the protected portion(s).
STREAM~KIM
ATTORNEYS AT LAW
3403 TEN17i S71tEET,
      STE 700
arvEa51DE, CA 92501
   951-783-9470                                                                                       Firm-Templates -- 2974084.1
                      1          5.3. Inadvertent Failures to Designate. An inadvertent failure to designate
                      2   qualified information or items does not, standing alone, waive the Designating
                      3   Party's right to secure protection under this Order for such material.                  Upon
                      4   correction of a designation, the Receiving Party must make all reasonable efforts to
                      5   assure that the material is treated in accordance with the provisions ofthis Order.
                      6   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                      7         6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
                      8   designation of confidentiality at any time that is consistent with the Court's
                      9   Scheduling Order.
                     10         6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
                     11   resolution process under Local Rule 37-1 et seq.
                     12         6.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a
                     13   joint stipulation pursuant to Local Rule 37-2.
                     14         6.4.   The burden of persuasion in any such challenge proceeding shall be
                     15   on the Designating Party. Frivolous challenges and those made for an improper
                     16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                     17   parties) may expose the Challenging Party to sanctions. Unless the Designating
                     18   Party has waived the confidentiality designation, all parties shall continue to afford
                     19   the material in question the level of protection to which it is entitled under the
                     20   Producing Party's designation until the Court rules on the challenge.
                     21   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                     22         7.1.   Basic Principles. A Receiving Party may use Protected Material that
                     23   is disclosed or produced by another Pariy or by a Non-Party in connection with this
                     24   case only for prosecuting, defending, or attempting to settle this Action. Such
                     25   Protected Material may be disclosed only to the categories of persons and under
                     26   the conditions described in this Order. When the Action has been terminated, a
                     27   Receiving Party must comply with the provisions of section 13 below (FINAL
                     28   DISPOSITION),
STREAM~KIM
ATTORNEYS AT LAW
                                                                    •
3403 TENTH STREET,
      STE 700                                 ~~~1~~~:~ ~ '~~~~~~~~~~~►~~~~
                                                                  i
RIVERSIDE, CA 9251
   951-783-9470                                                                                   Ffrm-Templares -- 2974084.1
                       1         Protected Material must be stored and maintained by a Receiving Party at a
                       2   location and in a secure manner that ensures that access is limited to the persons
                       3 II authorized under this Order.
                       4         7.2. Disclosure of "CONFIDENTIAL" Information or Items.                           Unless
                       5   otherwise ordered by the Court or permitted in writing by the Designating Party, a
                       6   Receiving    Pariy   may    disclose    any    information     or   item        designated
                       7 "CONFIDENTIAL" only to:

                       8        (a)    the Receiving Party's Outside Counsel of Record in this action, as
                       9   well as employees of said Outside Counsel of Record to whom it is reasonably
                      10   necessary to disclose the information for this Action;
                      11        (b)    the officers, directors, and employees (including House Counsel) of
                      12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                      13        (c)    Experts (as defined in this Order) of the Receiving Party to whom
                      14   disclosure is reasonably necessary for this Action and who have signed the
                      15 "Acknowledgment and Agreement to Be Bound"(E~ibit A);
                      16        (d)    the Court and its personnel;
                      17        (e)    court reporters and their staff,
                      18        (~     professional jury or trial consultants including mock jurors who have
                      19   signed a confidentiality agreement, and Professional Vendors to whom disclosure
                      20   is reasonably necessary for this Action and who have signed the "Acknowledgment
                      21   and Agreement to Be Bound"(E~ibit A);
                      22        (g)    the author or recipient of a document containing the information or a
                      23   custodian or other person who otherwise possessed or knew the information;
                      24        (h)    during their depositions, witnesses in the Action to whom disclosure
                      25   is reasonably necessary provided: (1) the deposing party requests that the witness
                      26   sign the form attached as E~ibit A hereto; and (2) the witness will not be
                      27   permitted to keep any confidential information               unless they sign the
                      28 "Acknowledgment and Agreement to be Bound" (E~ibit A), unless otherwise
STREAM~KIM
AT[ORNEYS Ai LAW                                                      1
3903 TENTH STREET,
      STE 700
arvexs~oe, CA 92501
   951-783-9470                                                                                       Fvm-Templates -- 2974084,1
                      1   agreed by the Designating Party or ordered by the court. Pages of transcribed
                      2   deposition testimony or e~ibits to depositions that reveal Protected Material may
                      3   be separately bound by the court reporter and may not be disclosed to anyone
                      4   except as permitted under this Stipulated Protective Order;
                      5         (i)    any mediator or settlement officer, and their supporting personnel,
                      6   mutually agreed upon by any ofthe parties engaged in settlement discussions.
                      7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                      8         IN OTHER LITIGATION
                      9         If a Party is served with a subpoena or a court order issued in other litigation
                     10   that compels disclosure of any information or items designated in this Action as
                     11   "CONFIDENTIAL," that Party must:
                     12        (a)     promptly notify in writing the Designating Party. Such notification
                     13   shall include a copy ofthe subpoena or court order;
                     14        (b)     promptly notify in writing the party who caused the subpoena or order
                     15 ~ to issue in the other litigation that some or all of the material covered by the
                     16   subpoena or order is subject to this Protective Order. Such notification shall
                     17   include a copy of this Stipulated Protective Order; and
                     18        (c) cooperate with respect to all reasonable procedures sought to be pursued
                     19   by the Designating Party whose Protected Material may be affected.
                     20         If the Designating Party timely seeks a protective order, the Party served
                     21   with the subpoena or court order shall not produce any information designated in
                     22   this action as "CONFIDENTIAL" before a determination by the Court from which
                     23   the subpoena or order issued, unless the Party has obtained the Designating Party's
                     24   permission. The Designating Party shall bear the burden and expense of seeking
                     25   protection in that court of its confidential material and nothing in these provisions
                     26   should be construed as authorizing or encouraging a Receiving Party in this Action
                     27   to disobey a lawful directive from another court.
                     28
STREAM~KIM
ATTORNEYS AT LAW
3403 TENTH STREET,
                                                   1   ~     t   1 1,         ~   ,1   1   1
      STE 7OO
RNERSIDE,CA 9251
   951-783-9470                                                                                   Fvm-Templates -- 2974084.1
                        1 II 9.    ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
                        2         PRODUCED IN THIS LITIGATION
                        3         (a)    The terms of this Order are applicable to information produced by a
                        4   Non-Party in this Action and designated as "CONFIDENTIAL." Such information
                        5   produced by Non-Parties in connection with this litigation is protected by the
                        6   remedies and relief provided by this Order. Nothing in these provisions should be
                        7   construed as prohibiting allon-Party from seeking additional protections.
                        8         (b) In the event that a Party is required, by a valid discovery request, to
                        9   produce allon-Party's confidential information in its possession, and the Party is
                       l0   subject to an agreement with the Non-Party not to produce the Non-Party's
                       11   confidential information, then the Party shall:
                       12                1.    promptly notify in writing the Requesting Party and the Non-
                       13   Party that some or all of the information requested is subject to a confidentiality
                       14   agreement with allon-Party; and
                       15                2.    promptly provide the Non-Party with a copy of the Stipulated
                       16 ~ Protective Order in this Action, the relevant discovery request(s), and a reasonably

                       17   specific description ofthe information requested; and
                       18                3.    make the information requested available for inspection by the
                       19   Non-Party, if requested.
                       20         (c)   If the Non-Party fails to seek a protective order from this court within
                       21   14 days after receiving the notice and accompanying information, the Producing
                       22   Party may produce the Non-Party's confidential information responsive to the
                       23   discovery request. If the Non-Party timely seeks a protective order,.the Producing
                       24   Party shall not produce any information in its possession or control that is subject
                       25   to the confidentiality agreement with the Non-Party before a determination by the
                       26   Court. Absent a court order to the contrary, the Non-Party shall bear the burden
                       27   and expense ofseeking protection in this court of its Protected Material.
                       28
STREAM~KIM
ATfORNeYS AiLaw
3403 TENni S'['nEET,
      STe 700
RNERSIDE,CA 92501
   951-783-9470                                                                                    Fvm-Templates -- 2974064.1
                        1 I~ 10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                        2          If a Receiving Party learns that, by inadvertence or otherwise, it has
                        3   disclosed Protected Material to any person or in any circumstance not authorized
                        4   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                        5   notify in writing the Designating Party of the unauthorized disclosures,(b) use its
                        6   best efforts to retrieve all unauthorized copies of the Protected Material,(c) inform
                        7   the person or persons to whom unauthorized disclosures were made of all the terms
                        8   of this Order, and (d) request such person or persons to execute the
                        9 ~ "Acknowledgment and Agreement to Be Bound" that is attached hereto as E~ibit
                       l0   A.
                       11   1 1.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                       12          PROTECTED MATERIAL
                       13          When a Producing Party gives notice to Receiving Parties that certain
                       14   inadvertently produced material is subject to a claim of privilege or other
                       15   protection, the obligations of the Receiving Parties are those set forth in Federal
                       16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                       17   whatever procedure may be stablished in an e-discovery order that provides for
                       18   production without prior privilege review. Pursuant to Federal Rule of Evidence
                       19 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                       20   of a communication or information covered by the attorney-client privilege or
                       21   work product protection, the parties may incorporate their agreement in the
                       22   stipulated protective order submitted to the court.
                       23   12.    MISCELLANEOUS
                       24          12.1. ~ht to Further Relief. Nothing in this Order abridges the right of
                       25   any person to seek its modification by the Court in the future.
                       26          12.2. Right to Assert Other Objections. By stipulating to the entry of this
                       27   Protective Order, no Party waives any right it otherwise would have to object to
                       28   disclosing or producing any information or item on any ground not addressed in
STREAM~KIM
ATTORNEYS AT LAW
3403 TENTH $iREET,
       STE 700
xrvErsstoe, CA 92501
    951-783-9470                                                                                   Fvm-Templates -- 2974084.1
                            1   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                            2   any ground to use in evidence of any of the material covered by this Protective
                            3 II Order.
                            4          12.3. Filing Protected Material. A Party that seeks to file under seal any
                            5   Protected Material must comply with Local Civil Rule 79-5. Protected Material
                            6   may only be filed under seal pursuant to a court order authorizing the sealing ofthe
                            7   specific Protected Material at issue. If a Party's request to file Protected Material
                            8   under seal is denied by the court, then the Receiving Party may file the information
                            9   in the public record unless otherwise instructed by the court.
                           10          12.4. Computation of time.       The computation of any period of time
                           11   prescribed or allowed by this Order shall be governed by the provisions for
                           12   computing time set forth in Federal Rule of Civil Procedure 6.
                           13   13.   FINAL DISPOSITION
                           14          13.1. Final disposition shall be deemed to be the later of(1) dismissal of all
                           15   claims and defenses in this Action, with or without prejudice; and (2) final
                           16   judgment herein after the completion and exhaustion of all appeals, rehearings,
                           17   remands, trials, or reviews of this action, including the time limits for filing any
                           18   motions or applications for extension of time pursuant to applicable law and the
                           19   time limits for filing a petition for writ of certiorari to the Supreme Court of the
                           20   United States if applicable.
                           21         13.2. Within 60 days after the final disposition of this action, as defined
                           22   herein, each Receiving Party must return all Protected Material to the Producing
                           23   Party or destroy such material.      As used in this subdivision, "all Protected
                           24   Material" includes all copies, abstracts, compilations, summaries, and any other
                           25   format reproducing or capturing any of the Protected Material. Whether the
                           26   Protected Material is returned or destroyed, the Receiving Party must submit a
                           27   written certification to the Producing Party(and, if not the same person or entity, to
                           28   the Designating Party) by the 60-day deadline that (1) identifies (by category,
STREAM~KIM
ATTORNEYS AT LAW
 3403 TeN'r[~i S-['aeei,
       STE 700
iuvEitSIDE, CA 92501
                                                    ~~ia~~w_v~~~j~;z~y~x~~►•i~r~~;~r~~r;
    951-783-9470                                                                                        Fvm-Templates -- 2974084.1
                      1   where appropriate) all the Protected Material that was returned or destroyed and
                      2 (2) affirms that the Receiving Party has not retained any copies, abstracts,

                      3   compilations, summaries or any other format reproducing or capturing any of the
                      4   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
                      5   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                      6   transcripts, legal memoranda, correspondence, deposition and trial e~ibits, expert
                      7   reports, attorney work product, and consultant and expert work product, even if
                      8   such materials contain Protected Material. Any such archival copies that contain
                      9   or constitute Protected Material remain subject to this Protective Order as set forth
                     10   in Paragraph 4(DURATION).
                     11   14.   VIOLATION
                     12         Any violation of this Order may be punished by appropriate measures
                     13   including, without limitation, contempt proceedings and/or monetary sanctions.
                     14

                     15 ~ IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
                     16   DATED: July 19, 2019
                     17
                          ls/ Theodore K. Stream
                     18
                          Attorney for Plaintiff
                     19
                          DATED: July 16, 2019
                     20

                     21   /s/ Kell Ann Tran
                     22   Attorneu for Defendant                                          X~
                     23   FOR             USE SHOWN,IT IS SO O                             day of

                     24
                                                          2019.

                     25

                     26                                               ~ rxr,lir,tu~x r. Mum
                     27                                               United States Magistrate Judge

                     28
STREAM~KIM
A'~TORNEYS AT Ln W
3403 TENTH STREET,
     STE 700
RNERSIDE,CA 92501
   957-783-9470                                                                                  Fvm-Templates -- 29740841
                       1                                         EXHIBIT A
                       2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3
                       4           I,            fprint or type full name]             ,of
                       5           [print or tv~e full addressj, declare under penalty of perjury that I have read
                       6   in its entirety and understand the Stipulated Protective Order that was issued by the
                       7 ~ United       States District Court for the Central District of California on
                       8                             in the case of Sager Electrical Supply Company, Inc. vs.
                       9 Noribachi Corporation, et al., Case No. 2:18-cv-08291-R-FFM. I agree to comply
                      to   with and to be bound by all the terms of this Stipulated Protective Order and I
                      11   understand and acknowledge that failure to so comply could expose me to
                      12   sanctions and punishment in the nature of contempt. I solemnly promise that I will
                      13   not disclose in any manner any information or item that is subject to this Stipulated
                      14   Protective. Order to any person or entity except in strict compliance with the
                      15   provisions ofthis Order.
                      16           I further agree to submit to the jurisdiction of the United States District
                      17   Court for the Central District of California —Western Division for the purpose of
                      18   enforcing the terms of this Stipulated Protective Order, even if such enforcement
                      19   proceedings occur after termination of this action.
                      20           I hereby appoint__ sprint or type full nameLof      (print    or      type            full
                      21   address and telephone numberl as my California agent for service of process in
                      22   connection with this action or any proceedings related' to enforcement of this
                      23   Stipulated Protective Order.
                      24   Date:
                      25   City and State were sworn and signed:
                      26   Printed Name:
                      27   Signature:
                      28
STREAM~KIM
AITORNE75 AT LAW
3403 TENTH STREET,
      STE 7f~
wveitSi~E, CA 92501
   951-783-9470                                                                                       Fvm-Templates -- 2974084.1
